In an action for specific performance of a real estate contract, the defendant Mable Scott appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated April 7, 2008, as denied her separate motions, inter alia, to vacate a consent order and a judgment of the same court dated March 30, 2007, and September 11, 2007, respectively.
Ordered that the order dated April 7, 2008, is affirmed insofar as appealed from, with costs.
The appellant contends that the Supreme Court erred in denying her motions, inter alia, to vacate a consent order and a judgment in the plaintiffs favor, on the ground that the attorney who previously represented her in this litigation was ineffective. However, “in the context of civil litigation, an attorney’s errors or omissions are binding on the client and, absent extraordinary circumstances, a claim of ineffective assistance of counsel will not be entertained” (Matter of Saren v Palma, 263 AD2d 544, 545 [1999]; see Mendoza v Plaza Homes, LLC, 55 AD3d 692, 693 [2008]; Matter of Robinson, 44 AD3d 961 [2007]; Matter of *821Cichosz v Cichosz, 12 AD3d 598, 599 [2004]). The defendant failed to establish the existence of any extraordinary circumstances in this case. Rivera, J.R, Angiolillo, Eng and Belen, JJ., concur.